342 U. S. 524. Petition for rehearing denied. The motion of petitioner Carlson to stay issuance of the mandate, insofar as applicable to him, pending his trial in United States v. Schneiderman et al., is granted to permit his attendance at his trial which is now in progress in the United States District Court for the Southern District of California. This stay will be automatically dissolved when Carlson’s case is submitted to the jury or when it is finally decided by the trial court, whichever is the sooner.
Mr. Chief Justice Vinson, Mr. Justice Reed, and Mr. Justice Minton dissent from the order granting the stay.